United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1602
                                   ___________

Stanton Q. Shelton,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
St. Louis City,                         *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 6, 2010
                                Filed: July 9, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Stanton Shelton, a resident of the St. Louis Psychiatric Rehabilitation Center
(SLPRC), appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) dismissal without
prejudice of his 42 U.S.C. § 1983 false-imprisonment complaint against the City of
St. Louis. Upon de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam), we find no error in the district court’s dismissal, see Monell v.
Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978) (local government body may be
held liable under § 1983 only if alleged unconstitutional conduct implements official

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
policy or custom); Gibson v. Weber, 433 F.3d 642, 647 (8th Cir. 2006) (court has
discretion to decline to exercise supplemental jurisdiction over claim if it has
dismissed all claims over which it has original jurisdiction); Wray v. Ross, 6 Fed.
App’x 544, 545 (8th Cir. 2001) (unpublished per curiam) (person committed to
SLPRC cannot attack fact or duration of confinement in § 1983 complaint; remedy in
first instance is to apply to state court for release).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-